ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




       Greater Pleasant Valley Church in Christ v. Pappas, 2012 IL App (1st) 111853




Appellate Court            GREATER PLEASANT VALLEY CHURCH IN CHRIST, Petitioner-
Caption                    Appellant, v. MARIA PAPPAS, County Treasurer of Cook County,
                           Illinois, as Trustee of the Indemnity Fund Created By Section 21-295 of
                           the Property Tax Code (35 ILCS 200/21-295), Respondent-Appellee.



District & No.             First District, Second Division
                           Docket No. 1-11-1853


Rule 23 Order filed        June 29, 2012
Rule 23 Order
withdrawn                  July 29, 2012
Opinion filed              July 31, 2012


Held                       Petitioner failed to exercise reasonable diligence and was not free from
(Note: This syllabus       fault or negligence such that it was entitled to indemnity relief pursuant
constitutes no part of     to section 21-305 of the Property Tax Code in connection with a parcel
the opinion of the court   of real estate petitioner purchased that had been sold for delinquent real
but has been prepared      estate taxes.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 2010-COIN-25; the
Review                     Hon. Maureen Ward Kirby, Judge, presiding.
Judgment                    Affirmed.


Counsel on                  Law Office of Burton A. Brown, of Chicago (Michael J. Gallagher,
Appeal                      Burton A. Brown, Barbara A. Riley, and Abrar Azamuddin, of counsel),
                            for appellant.

                            Anita M. Alvarez, State’s Attorney, of Chicago (Patrick T. Driscoll, Jr.,
                            Marilyn Fusco Schlesinger, Ralph A. Proietti, and Tatia C. Gibbons,
                            Assistant State’s Attorneys, of counsel), for appellee.


Panel                       JUSTICE CUNNINGHAM delivered the judgment of the court, with
                            opinion.
                            Presiding Justice Quinn and Justice Connors concurred in the judgment
                            and opinion.



                                              OPINION

¶1          This appeal arises from the June 28, 2011 order entered by the circuit court of Cook
        County, which granted a directed finding against the petitioner-appellant, Greater Pleasant
        Valley Church in Christ (the Church), and in favor of the respondent-appellee, Maria Pappas,
        who was the Cook County treasurer acting as trustee of the indemnity fund created under
        section 21-295 of the Property Tax Code (35 ILCS 200/21-295 (West 2008)) (the County
        Treasurer). This appeal also arises from the circuit court’s June 23, 2011 order quashing
        certain subpoenas for testimony and documents which were issued by the Church and served
        upon the legal counsel of the Cook County assessor’s office. On appeal, the Church argues
        that: (1) the circuit court erred in granting a directed finding in favor of the County Treasurer;
        and (2) the circuit court erred in quashing the Church’s subpoenas served upon the legal
        counsel of the Cook County assessor’s office. For the following reasons, we affirm the
        judgment of the circuit court of Cook County.

¶2                                        BACKGROUND
¶3          On January 25, 2005, the Church purchased a building facility located at 910 East 83rd
        Street in Chicago, Illinois (the property). At closing, the Church was represented by legal
        counsel. In connection with closing, a United States Department of Housing and Urban
        Development settlement statement (HUD settlement statement) was executed by the Church
        and the seller of the property. The HUD settlement statement specified the contract sales
        price of the property in the amount of $225,000, but listed certain amounts to be credited to
        the Church against the purchase price. The amounts credited to the Church, which reduced

                                                   -2-
       the total price due to the seller, included county taxes owed on the property in the amounts
       of $18,799.86 for 2004 and $1,287.66 for 2005.
¶4          Subsequently, the Church invested resources in rehabilitating the property, but failed to
       pay the 2004 real estate taxes owed on the property.
¶5          On June 16, 2006, at a public auction, the unpaid 2004 taxes for the property were sold
       to Phoenix Bond & Indemnity Company (Phoenix Bond) in the amount of $24,031.15.
¶6          On December 7, 2006, upon application by the Church, the Illinois Department of
       Revenue issued a “non-homestead property tax exemption certificate” approving the Church
       for 100% exemption status for the 2006 tax assessment year.
¶7          On February 18, 2009, Robert Skinner, Jr., pastor of the Church (Pastor Skinner),
       received by certified mail a notice from the tax buyer, Phoenix Bond, that the property had
       been sold due to delinquent taxes. The notice specified that the period of redemption from
       the sale of the property would expire on June 16, 2009, and that Phoenix Bond, pursuant to
       a petition for a tax deed, would be entitled to the title and possession of the property should
       the Church fail to redeem the property by that date. Thereafter, on February 20, 2009, Jimmy
       Croft, a deacon at the Church (Deacon Croft), contacted the Cook County assessor’s office
       for an “estimate of redemption” for the property, which by then totaled more than $67,400.
       According to Deacon Croft, however, the representatives at the Church were led to believe
       by Rita Carthans (Carthans) of the Cook County assessor’s office that “everything was going
       to work out.”
¶8          Subsequently, the Church failed to pay the delinquent taxes within the redemption period,
       which expired on June 16, 2009. As a result, on November 25, 2009, the trial court, pursuant
       to a petition for tax deed filed by Phoenix Bond, entered an order for the issuance of a tax
       deed conveying title of the property to Phoenix Bond.
¶9          On January 31, 2010, the Church and Phoenix Bond entered into a “repurchase
       agreement” whereby the Church would remain in possession of the property pending the
       outcome of a petition for indemnity, which was to be filed by the Church under section 21-
       305 of the Property Tax Code (the Code) (35 ILCS 200/21-305 (West 2008)), and thereafter
       to reacquire title to the property. A valuation report prepared by Illinois Appraisal Services,
       Inc. (Illinois Appraisal Services), on behalf of Phoenix Bond appraised the property at a fair
       market value of $640,000 as of April 30, 2010.
¶ 10        On May 26, 2010, the Church filed the instant petition for indemnity against the County
       Treasurer, arguing that the Church was entitled to indemnity pursuant to section 21-305 of
       the Code for the fair market value of the property of $640,000 “on or about November 25,
       2009”; that the Church had failed to pay the 2004 real estate taxes or redeem the sale of those
       taxes because it was led to believe that the property was tax exempt; and that “the standard
       of proof is freedom from fault or negligence.” In response, the County Treasurer put forth
       its own expert’s report that valued the property at $184,000 as of November 25, 2009, when
       the tax deed conveyed title of the property to Phoenix Bond.
¶ 11        On March 10, 2011, the Church filed a motion to set a trial date, stating that “all
       discovery requested and engaged in [had] been completed,” and that “the issues [had] been
       framed and the matter [was] now ready for trial on a date certain.”

                                                -3-
¶ 12        On May 17, 2011, the trial court entered an order setting the case for trial on June 28,
       2011 and June 29, 2011.
¶ 13        On June 14, 2011, the Church issued and served two subpoenas for testimony and
       documents upon Khang Trinh (Trinh), legal counsel of the Cook County assessor’s office.
       The subpoenas sought information relating to the initial and revised assessments of the
       property for the 2010 tax year. On June 20, 2011, the Cook County assessor filed an
       appearance in the case, along with a motion to quash the subpoenas served upon Trinh
       (motion to quash). The motion argued that the information sought by the subpoenas was
       irrelevant and inadmissible.
¶ 14        On June 23, 2011, a hearing on the motion to quash was conducted. In granting the
       motion to quash, the trial court found that the information sought by the subpoenas was not
       relevant to the issues framed by the pleadings; that the Church’s petition for indemnity had
       already alleged a fair market value of the property at $640,000; and that Trinh’s lay witness
       testimony regarding the valuation of the property was irrelevant to the issues in the case. The
       court further found that the assessment of the property by the Cook County assessor’s office
       was only “an initial pass” and that any subsequent revisions in valuation of the property had
       not yet been finalized. The trial court also found that the information sought by the
       subpoenas regarding the property’s assessment for the 2010 tax year was irrelevant to the
       date of issuance of the tax deed to Phoenix Bond, which occurred in November 2009. The
       trial court also questioned the Church’s timing in raising this issue. The court stated that the
       Church’s March 10, 2011 motion to set a trial date gave the impression that there were no
       other open discovery issues. The trial court then denied the Church’s request to certify the
       matter for interlocutory appeal, stating:
                 “I have set this matter for a bifurcated trial. Liability is on June 28th. This argument
            all goes to damages, which depending on the Court’s ruling on the 28th was going to be
            scheduled for June 29th. I don’t think there is any reason to delay. I don’t think this is
            relevant as framed by your pleadings. I think it’s designed to delay. I think it’s taking us
            down–it’s a red herring. So I’m not going to certify it. That’s my reason.”
¶ 15        On June 28, 2011, a bench trial commenced on the liability phase of the case. The Church
       presented the testimony of three witnesses–Pastor Skinner, Deacon Croft, and another deacon
       of the Church, Richard Bowens (Deacon Bowens)–all of whom were corporate officers of
       the Church. At trial, legal counsel for the Church elicited testimony from Pastor Skinner that
       the estimate of tax redemption for the property in 2009 amounted to over $67,400. Counsel
       then asked Pastor Skinner whether the Church had “that money in [its] account” at that time,
       to which legal counsel for the County Treasurer objected and the following exchange ensued:
                 “MR. PROIETTI [counsel for County Treasurer]: Your Honor, the petition is a six-
            page petition and the ground is that there was confusion with the church as to whether
            they were tax exempt. Discovery was not taken on financial wherewithal of the church.
            This would be a basis that has not been pled.
                 THE COURT: What do you say to that?
                 MR. BROWN [counsel for the Church]: That’s incorrect. Ms. Schlesinger [co-
            counsel for the County Treasurer] asked him if they had the money to pay that in his

                                                  -4-
            deposition transcript. We can look through that. It’s like a one-line thing, and it’s a–
                 THE COURT: Well, it may have been a question they asked in discovery. But Mr.
            Proietti’s objection is that you are really limited to what you’ve alleged in your petition,
            and your petition does not allege that they had lack of financial wherewithal to redeem.
            I think that’s your objection.
                 MR. PROIETTI: Yes, it is.
                 MR. BROWN: I agree that’s the objection, but the answer to that, on our part, is that
            the statute also requires that there has been no other avenue other than the indemnity
            petition with which to save your property; and paying the estimate of redemption would
            certainly be that savior, if you will. So asking him did you have the money to pay that
            answers that question under the statute.
                 THE COURT: I’m of the view that you’re limited to what you’ve pled in your–
                 Mr. BROWN: If that’s the [c]ourt’s ruling.
                 THE COURT: Yes.
                 MR. BROWN: All right.”
¶ 16        At the close of the Church’s case-in-chief, counsel for the County Treasurer raised an oral
       motion for a directed finding (735 ILCS 5/2-1110 (West 2008)), which the trial court
       granted. The trial court found that although the Church had met its prima facie case by
       putting forth some evidence on all of the essential elements of the case and had satisfied the
       initial inquiry required by a section 2-1110 motion for a directed finding, the court had to
       consider the case in totality. After considering and weighing all of the evidence, and the
       credibility of the Church’s three witnesses, the trial court found that the Church had failed
       to satisfy the second step of the inquiry of a motion filed under section 2-1110 of the Code
       of Civil Procedure (735 ILCS 5/2-1110 (West 2008)) in order to avoid a directed finding.
       Specifically, the trial court found that, based on the evidence, the Church had not exercised
       reasonable diligence and was not free from fault or negligence so as to be entitled to
       indemnity relief under the Code. The trial court then entered judgment in favor of the County
       Treasurer.
¶ 17        On June 28, 2011, the Church filed a notice of appeal before this court.

¶ 18                                        ANALYSIS
¶ 19       The relevant issues on appeal before us are: (1) whether the trial court erred in granting
       a directed finding in favor of the County Treasurer at the close of the Church’s case-in-chief;
       and (2) whether the trial court erred in quashing pretrial subpoenas served upon the
       assessor’s counsel by the Church.
¶ 20       We first determine whether the trial court erred in granting a directed finding in favor of
       the County Treasurer at the close of the Church’s case-in-chief.
¶ 21       The Church argues that the trial court erred in granting the County Treasurer’s motion
       for a directed finding because the facts and circumstances presented at trial supported a
       finding that the Church exercised ordinary diligence in attempting to cure its 2004 tax
       delinquency problem. Further, the Church contends that the trial court erred in excluding

                                                 -5-
       certain evidence at trial on the basis that those facts were not pled in the Church’s petition
       for indemnity. The Church maintains that, as a result of the trial court’s “narrow and
       erroneous” ruling that the admissibility of the evidence was limited to the facts pled in the
       petition for indemnity, the Church was deprived of its opportunity to present certain evidence
       to meet the necessary standard of proof.
¶ 22       The County Treasurer counters that the evidence in the record and relevant case law
       supported the trial court’s conclusion, and thus, the trial court properly granted its motion for
       a directed finding against the Church.
¶ 23       Under Illinois case law, the applicable standard of review in determining the grant or
       denial of a petition for indemnity under section 21-305 of the Code is abuse of discretion.
       See Lakefront Plumbing & Heating, Inc. v. Pappas, 356 Ill. App. 3d 343, 350, 826 N.E.2d
       464, 469 (2005); McClandon v. Rosewell, 299 Ill. App. 3d 563, 567, 701 N.E.2d 150, 152
       (1998). An abuse of discretion occurs only where “no reasonable man would take the view
       adopted by the trial court.” McClandon, 299 Ill. App. 3d at 567, 701 N.E.2d at 152.
       However, a trial court’s ruling on a section 2-1110 motion for a directed finding (735 ILCS
       5/2-1110 (West 2008)) requires the application of a different standard of review. In ruling
       on a motion for a directed finding, the court must engage in a two-step analysis: “(1) the
       court must determine as a matter of law whether the [petitioner] has presented a prima facie
       case–‘[t]hat is to say, did the [petitioner] present some evidence on every element essential
       to the cause of action?’; and (2) if the [petitioner] has presented some evidence on each
       element, the court then must consider and weigh the totality of the evidence presented,
       including evidence which is favorable to the [respondent].” Law Offices of Colleen M.
       McLaughlin v. First Star Financial Corp., 2011 IL App (1st) 101849, ¶ 39 (citing 527 S.
       Clinton, LLC v. Westloop Equities, LLC, 403 Ill. App. 3d 42, 52, 932 N.E.2d 1127, 1137
       (2010)). If the trial court, as in this case, proceeds to the second step of the two-step analysis
       in determining whether to grant or deny the motion for a directed finding, its decision will
       not be disturbed on appeal unless it is against the manifest weight of the evidence. 527 S.
       Clinton, LLC, 403 Ill. App. 3d at 53, 932 N.E.2d at 1137. A ruling is against the manifest
       weight of the evidence if the opposite conclusion is clearly evident or if it is unreasonable,
       arbitrary, or not based on the evidence presented. Law Offices of Colleen M. McLaughlin,
       2011 IL App (1st) 101849, ¶ 43.
¶ 24       Under section 21-305(a) of the Code, any owner of property sold under the provisions
       of the Code:
           “who sustains loss or damage by reason of the issuance of a tax deed *** and who is
           barred or is in any way precluded from bringing an action for the recovery of the
           property shall have the right to indemnity for the loss or damage sustained, limited as
           follows:
                                                    ***
                    (2) [a]n owner who sustains the loss or damage of any property occasioned by
               reason of the issuance of a tax deed, without fault or negligence of his or her own,
               has the right to indemnity limited to the fair cash value of the property less any
               mortgages or liens on the property. In determining the existence of fault or


                                                  -6-
                negligence, the court shall consider whether the owner exercised ordinary
                reasonable diligence under all of the relevant circumstances.” (Emphases added.) 35
                ILCS 200/21-305(a) (West 2008).
       In construing the meaning of “without fault or negligence” under section 21-305, we will not
       give it the broadest legal interpretation. See In re Application of the County Collector, 343
       Ill. App. 3d 363, 369, 797 N.E.2d 1122, 1127 (2003). “To do so would make the section
       meaningless, as any owner who has lost his or her property by the issuance of a tax deed is
       to some extent at fault.” Id. The phrase, in this context, cannot be taken to mean “blameless,”
       but, instead, is taken to mean that the petitioner “ ‘must not have purposefully failed in a duty
       or engaged in conduct that materially contributed to the problem complained of.’ ” Id. at 370,
       797 N.E.2d at 1127 (quoting Garcia v. Rosewell, 43 Ill. App. 3d 512, 517, 357 N.E.2d 559,
       563 (1976)).
¶ 25        As a preliminary matter, we note that the plain language of section 21-305 of the Code
       provides that a petitioner may have the right to indemnity for any loss or damage of property
       if he sustained loss or damage of the property by the issuance of a tax deed and “is barred or
       is in any way precluded from bringing an action for the recovery of the property.” 35 ILCS
       200/21-305(a) (West 2008). It is undisputed in the case at bar that the Church lost its
       property through the issuance of a tax deed by the trial court on November 25, 2009. Further,
       the Church has been “barred” or “precluded” from bringing an action for the recovery of the
       property which would have enabled the Church to seek indemnity relief under the Code.
       Under section 22-45 of the Code (35 ILCS 200/22-45 (West 2008)), a tax deed order is
       subject to direct and collateral attack. See Demos v. Pappas, 2011 IL App (1st) 100829, ¶ 19.
       Although the record reveals no indication that the Church had filed a section 2-1401 petition
       to vacate the tax deed at issue, the Church’s petition for indemnity specifically noted that its
       “careful review of the court file and facts failed to reveal any grounds upon which to file a
       [m]otion to [v]acate the [t]ax [d]eed.” Indeed, the transcript of the trial proceedings reveals
       detailed comments made by the Church’s counsel explaining why a section 2-1401 petition
       to vacate the tax deed could not have been filed after the tax deed was issued. The Church’s
       counsel, in opposing the County Treasurer’s motion for a directed finding, noted that a
       section 2-1401 petition to vacate the tax deed was not filed because the Church lacked
       grounds upon which to file it and that it was not required to file a frivolous, and thus
       sanctionable, section 2-1401 petition. Thus, the Church had satisfied the statutory requisite
       under section 21-305(a) of the Code that it be “barred or *** precluded from bringing an
       action for the recovery of the property.” 35 ILCS 200/21-305(a) (West 2008). Cf. In re
       Application of County Treasurer & ex officio County Collector, 301 Ill. App. 3d 883, 889,
       704 N.E.2d 1003, 1007 (1999) (indemnification statute not applicable because a successful
       section 2-1401 petition to vacate tax deed could have resulted in a return of the property to
       the petitioners). Therefore, section 21-305 of the Code is applicable to the instant case, and
       we proceed to determine whether the trial court properly found that the Church had not
       exercised reasonable diligence and was not without fault or negligence under section 21-305
       of the Code.
¶ 26        The evidence adduced at trial shows that the Church was represented by legal counsel at
       closing on the property in January 2005. The HUD settlement statement, which was executed

                                                 -7-
       by the Church and the seller of the property, specified certain sums of county taxes that were
       owed on the property but given to the Church as a credit against the purchase price of the
       property. At trial, Deacons Croft and Bowens testified that they were present at the closing
       on the property. According to Deacon Croft, the attorney representing the Church at the
       closing explained to him and other representatives of the Church that the Church would be
       responsible for paying the property taxes that had been owed by the seller of the property.
       Evidence also reveals that on December 7, 2006, the Illinois Department of Revenue issued
       a “non-homestead property tax exemption certificate” approving the Church for 100%
       exemption status for the 2006 tax assessment year. However, there was no evidence that any
       tax exemption certificates were issued for 2004 or 2005. The record shows that on February
       18, 2009, Pastor Skinner signed for and received by certified mail a notice from the tax
       buyer, Phoenix Bond, that the property had been sold due to delinquent taxes. The notice
       specified that the period of redemption was to expire on June 16, 2009, after which Phoenix
       Bond would be entitled to the title and possession of the property pursuant to a petition for
       a tax deed. Deacon Croft testified that, on February 20, 2009, he contacted the Cook County
       assessor’s office to obtain an estimate of redemption. Witness testimony also revealed that
       in March 2009, representatives of the Church met with a representative of the tax buyer,
       Phoenix Bond, but that they did not engage in any discussions regarding communications the
       Church had with Carthans of the Cook County assessor’s office.
¶ 27       Based on the foregoing facts, the trial court, in granting the County Treasurer’s motion
       for a directed finding, found that the Church did not exercise reasonable diligence and was
       not free from fault or negligence under section 21-305 of the Code. Specifically, the trial
       court described Pastor Skinner and Deacons Croft and Bowens, who were corporate officers
       of the Church, as “very articulate, bright individuals who have served in the military, raised
       families, retired from other professions, and are responsible for the day-to-day affairs of the
       workings of the corporate church.” The trial court remarked that the Church also had the
       benefit of legal counsel at the closing in 2005, that the corporate officers understood the
       Church’s responsibility to pay the taxes owed on the property, that they understood the need
       to “apply for a property exemption,” and that they had obtained an estimate of redemption
       but had failed to act upon it. After considering all the evidence, witness testimony, and the
       Church representatives’ “comprehension of property taxes and the duty to pay them,” the trial
       court found it unreasonable for the corporate officers of the Church to “put stock on some
       statement from [Carthans]” in believing that the Church did not have to pay the outstanding
       taxes.
¶ 28       In Lakefront Plumbing & Heating, the petitioner lost his property after he failed to pay
       outstanding taxes, after which the taxes were sold at a public sale. Lakefront Plumbing &
       Heating, 356 Ill. App. 3d at 346, 826 N.E.2d at 466. Thereafter, the petitioner obtained an
       estimate of redemption for the property, which indicated that he owed over $45,000. Id. at
       347, 826 N.E.2d at 466. During the redemption period, the petitioner attempted to redeem
       the property by submitting a check of about $23,000 to the county, which erroneously
       redeemed another property unrelated to the property at issue in Lakefront Plumbing &
       Heating. Id. When the redemption period expired and a tax deed of the subject property was
       issued to a third party, the petitioner filed a petition for indemnity under section 21-305 of

                                                -8-
       the Code, alleging that he was “ ‘without fault or negligence’ ” in losing this property
       because he had mistakenly redeemed the wrong property. Id. at 348, 826 N.E.2d at 467.
¶ 29        In denying the petition for indemnity, the trial court found that, before the redemption
       period expired, the petitioner “gave the county the wrong check, went home, and then forgot
       about it.” Id. The trial court found that the petitioner’s conduct constituted fault or
       negligence, noting that, by failing to identify and timely remedy the error, the petitioner, as
       a “ ‘bright business person running a successful company,’ ” continued to make this mistake
       every day until the redemption period expired. Id. In affirming the trial court’s decision, the
       reviewing court found that the petitioner, as an experienced business person, elected not to
       pay the property taxes which led to the ultimate loss of the property. Id. at 351, 826 N.E.2d
       at 469. The reviewing court further found that the petitioner had an opportunity to redeem
       the property, but that, inexplicably, brought the wrong amount of money to the county and
       redeemed the wrong property. Id., 826 N.E.2d at 470. Despite the fact that this error was
       made approximately two months prior to the expiration of the redemption period, the
       petitioner failed to remedy the situation. Id. Such conduct, the reviewing court noted, did not
       “reflect diligence, care, and attention from a person of ordinary prudence and activity and
       [did] not amount to the exercise of ordinary reasonable diligence under the relevant
       circumstances.” Id. Thus, the reviewing court held, the petitioner was not entitled to an
       indemnity award for the loss of his property because he had engaged in conduct which
       “materially contributed to the problem complained of.” Id. at 354, 826 N.E.2d at 472.
¶ 30        Like the petitioner in Lakefront Plumbing & Heating, representatives of the Church in
       this case failed to pay the 2004 taxes which led to the ultimate loss of the property. At
       closing, the Church had the benefit of legal counsel, who had explained to the Church
       representatives that the Church was responsible for paying the taxes owed on the property.
       In fact, the Church received over $20,000 of credit against the purchase price of the property
       for the purpose of paying the taxes owed. Subsequently, the Church received a tax exemption
       certificate from the Illinois Department of Revenue only for the 2006 assessment year, but
       no certificates were issued for 2004 and 2005. Four months prior to the expiration of the
       redemption period, Deacon Croft obtained an estimate of redemption from the Cook County
       assessor’s office. However, none of the representatives of the Church acted upon this
       knowledge. Instead, similar to the petitioner in Lakefront Plumbing & Heating, they turned
       a blind eye to the situation even though time was running out in the redemption period.
       Instead, they opted to rely on communications with Carthans that “everything was going to
       work out.” Based on a follow-up conversation with Carthans in November 2009, five months
       after the redemption period had expired, the representatives continued to believe that
       “everything would work out for [the Church].”
¶ 31        We find that the evidence in the record supported the trial court’s finding that Church
       representatives understood their duty to pay the property taxes, but that they unreasonably
       “put stock [in]” statements made by Carthans believing that they did not have to pay the
       outstanding taxes. Nothing in the record indicates that Carthans at any point informed
       Church representatives that the issue had been affirmatively resolved. The conduct of the
       Church representatives materially contributed to the problem complained of and did not
       constitute the exercise of reasonable diligence under the relevant circumstances. Based on

                                                -9-
       our review of the evidence, we cannot say that the trial court’s findings were against the
       manifest weight of the evidence or that no reasonable man would take the view adopted by
       the trial court in denying indemnity relief under section 21-305 of the Code. See also
       Malmloff v. Kerr, 227 Ill. 2d 118, 879 N.E.2d 870 (2007) (petitioner was not equitably
       entitled to an indemnity award under section 21-305 of the Code where he had no physical,
       mental or financial problems preventing payment of taxes and his own conduct contributed
       to the loss of his home).
¶ 32        Nonetheless, the Church argues that evidence exists in the record to support the
       conclusion that Church representatives exercised ordinary, reasonable diligence in attempting
       to cure the 2004 tax delinquency problem. They continue to argue that they had been led to
       believe that the Cook County assessor’s office had resolved the situation in their favor. We
       decline to disturb the trial court’s ruling on this unsubstantiated basis.
¶ 33        We find no reason to reverse the trial court’s decision based on the Church’s assertions
       that Pastor Skinner, Deacon Croft and Deacon Bowens were unsophisticated individuals who
       did not understand the Church’s responsibility to pay the property taxes. Here, the trial court
       specifically found Pastor Skinner and Deacons Croft and Bowens to be bright, articulate,
       successful individuals, who were responsible for the “day-to-day affairs of the workings of
       the corporate church.” It further found that these individuals understood the Church’s
       responsibility to pay the taxes owed on the property, that they understood the need to “apply
       for a property exemption,” and had the knowledge to obtain an estimate of redemption but
       failed to act upon it. We decline to reweigh the evidence or substitute our judgment for that
       of the trier of fact. See Kalata v. Anheuser-Busch Cos., 144 Ill. 2d 425, 434, 581 N.E.2d 656,
       661 (1991); Law Offices of Colleen M. McLaughlin, 2011 IL App (1st) 101849, ¶ 39 (“[i]n
       a bench trial, the trial court sits as the trier of fact, hearing the witnesses and reviewing the
       direct presentation of the evidence, and it therefore is in the best position to make credibility
       determinations and factual findings”).
¶ 34        In arguing for reversal, the Church further asserts that it was unfairly prejudiced because
       it was prevented from presenting “more evidence” at trial in order to meet its standard of
       proof under section 21-305 of the Code, when the trial court made a “narrow and erroneous
       ruling” that evidence was admissible at trial only if the facts had been pled in the Church’s
       petition for indemnity. Rather, it contends that “no rule or law requires all facts presented at
       trial to be pled in a complaint,” noting that Illinois allows liberal amendments to pleadings
       (735 ILCS 5/2-616(c) (West 2008)). Specifically, the Church points out that the trial court
       sustained an objection by counsel for the County Treasurer during Pastor Skinner’s
       testimony, which prevented counsel for the Church from eliciting testimony regarding the
       Church’s financial wherewithal to redeem the property in 2009. The Church contends that
       the trial court mistakenly assumed that the evidence was being offered to show that the
       Church lacked the financial means to redeem the property. They claim that the evidence was
       proffered to show that the Church was not trying to avoid paying taxes, that it had the ability
       to pay, but that it had failed to do so because of the misleading advice from Carthans.
¶ 35        The County Treasurer counters that the Church forfeited this issue for review on appeal
       because it had failed to either seek leave to amend its pleadings or make an offer of proof as
       to what information the Church had hoped to enter into evidence by pursuing the line of

                                                 -10-
       questioning at issue during Pastor Skinner’s testimony. Notwithstanding forfeiture, the
       County Treasurer argues that the Church’s financial wherewithal was not sufficiently related
       to the matters pled in the Church’s petition for indemnity “based on the limited information
       that [the Church] offered during arguments on the objection,” and that the Church cannot
       demonstrate that the trial court abused its discretion in excluding the evidence.
¶ 36       We find the County Treasurer’s arguments regarding forfeiture to be without merit,
       where, as the Church clarifies in its reply brief before this court, the Church cited the
       provisions of the Illinois pleading amendment statute (735 ILCS 5/2-616(c) (West 2008)) as
       “an example to further prove the trial court misapprehended the purpose of the pleadings by
       limiting [the Church] to only that evidence which was pled in its [petition for indemnity].”
       Here, the Church is not arguing that it should have been allowed to amend its petition for
       indemnity, but is rather claiming that the trial court erroneously excluded the evidence at
       issue on the basis that it did not conform to what was pled in the petition for indemnity.
¶ 37       We find no merit to the County Treasurer’s assertion of forfeiture on the alternative basis
       that counsel for the Church failed to “make an offer of proof” in response to the objection
       sustained by the trial court. “The purpose of an offer of proof is to disclose the nature of the
       offered evidence to which objection is interposed, for the information of the trial judge and
       opposing counsel, and to enable the reviewing court to determine whether the exclusion was
       erroneous and harmful.” Sekerez v. Rush University Medical Center, 2011 IL App (1st)
       090889, ¶ 68. “An offer of proof is generally required to preserve for review a question as
       to whether evidence was properly excluded.” Id. “However, an offer of proof may not be
       necessary where the record clearly shows that the trial court already has before it all of the
       evidence necessary to make an assessment regarding admissibility and possible prejudice
       from exclusion.” Id. Based on our review of the trial transcript, we find that counsel for the
       Church made a sufficient offer of proof regarding the excluded evidence, by specifically
       stating that: “the statute also requires that there has been no other avenue other than the
       indemnity petition with which to save your property; and paying the estimate of redemption
       would certainly be that savior, if you will. So asking [Pastor Skinner] did you have the
       money to pay that answers that question under the statute.” Assuming, arguendo, that this
       explanation was not an adequate “offer of proof,” the admission of other evidence at trial
       showing that the Church had the financial ability to pay the 2004 delinquent taxes–the fact
       that it had spent $221,000 rehabilitating the property and had received $20,000 in credit at
       closing for the purpose of paying the taxes owed–was sufficient to preserve the issue for
       review.
¶ 38       Turning to the merits of this issue, the Church argues that the trial court failed to consider
       “all relevant circumstances” under section 21-305 of the Code because it improperly
       excluded relevant evidence of the Church’s financial ability to redeem the property in 2009,
       on the basis that the Church’s “financial wherewithal” was not pled in its petition for
       indemnity.
¶ 39       “To determine relevancy, the trial court must interpret the evidence in light of factual
       issues raised by the pleadings.” Petraski v. Thedos, 2011 IL App (1st) 103218, ¶ 140. “A
       plaintiff’s complaint frames the case’s issues.” Id. “Evidence is only relevant if it proves a
       fact in controversy or renders a matter at issue more or less probable.” Id. Evidence must be

                                                 -11-
       relevant to be admissible at trial. Id. A trial court’s determination of the relevancy of the
       evidence will not be disturbed on appeal absent an abuse of discretion. Bergman v. Kelsey,
       375 Ill. App. 3d 612, 630, 873 N.E.2d 486, 503-04 (2007).
¶ 40        In the instant case, the Church’s petition for indemnity requested relief under section 21-
       305 of the Code on the ground that the Church failed to pay the 2004 taxes because “it was
       led to believe that the property in question was tax exempt.” However, the issue of whether
       the Church had the financial ability to redeem the property in 2009 was not pled in the
       petition for indemnity. Thus, any evidence introduced to address the “financial wherewithal”
       of the Church is irrelevant, and consequently, inadmissible. Therefore, the trial court did not
       abuse its discretion in excluding testimonial evidence of the Church’s financial ability to
       redeem the property in 2009. See Petraski, 2011 IL App (1st) 103218, ¶ 141 (evidence
       relating to an officer’s mental health was not relevant where the third amended complaint
       was devoid of any references to this issue). In so holding, we are mindful of the Church’s
       argument on appeal that the trial court mistakenly assumed that the evidence was being
       offered to show that the Church lacked the financial means to redeem the property. They
       argue that the evidence was proffered to show that the Church was not trying to avoid paying
       taxes, that it had the ability to pay, but that it had failed to do so because of the misleading
       advice from Carthans. As discussed, the trial court found that the Church was not without
       fault or negligence in the loss of its property, finding it unreasonable for the Church
       representatives to have relied so completely on statements made by Carthans without making
       any attempts to confirm the accuracy of the statements. However, the trial court made no
       finding whatsoever that the Church failed to pay the 2004 taxes because of a deliberate
       attempt to avoid paying. The court had evidence that the Church spent $221,000
       rehabilitating the property and received over $20,000 in credit at closing for the purpose of
       paying those taxes. Thus, we find that whether the Church had the financial ability to redeem
       its property in 2009 did not bear upon the overall conduct of Church representatives and their
       role in failing to act reasonably. In fact, the court found their actions to be unreasonable and
       not free from fault or negligence. Accordingly, the trial court properly excluded the irrelevant
       evidence at issue.
¶ 41        We next address the issue of whether the trial court erred in quashing pretrial subpoenas
       served upon Trinh by the Church.
¶ 42        The Church argues that the trial court erred in granting the County Treasurer’s motion
       to quash two pretrial subpoenas for testimony and documents served upon Trinh, the legal
       counsel of the Cook County assessor’s office. The subpoenas sought information relating to
       the initial and revised assessments of the property for the 2010 tax year. The Church claims
       specifically that the trial court’s ruling stemmed from its erroneous belief that the subpoenas
       were discovery subpoenas, rather than trial subpoenas, and that they should be quashed
       because the Church’s petition for indemnity made no allegations regarding the Cook County
       assessor’s assessment of the monetary value of the property. In the Church’s opening brief
       before this court, the Church repeatedly claims that the subpoenas served upon Trinh “would
       help establish the Church’s $640,000 appraisal of the property,” and that Trinh’s testimony
       “was relevant to establishing the value of the property.” A review of the transcript of the June
       23, 2011 hearing on the motion to quash also reveals that counsel for the Church represented

                                                -12-
       to the trial court that Trinh’s testimony was relevant to the “valuation” of the property.
¶ 43       Reviewing courts “will not decide moot or abstract questions, will not review cases
       merely to establish precedent, and will not render advisory opinions.” Condon v. American
       Telephone & Telegraph Co., 136 Ill. 2d 95, 99, 554 N.E.2d 206, 208 (1990). “Courts of
       review will also ordinarily not consider issues that are not essential to the disposition of the
       causes before them [citation], or where the results are not affected regardless of how the
       issues are decided [citations].” Id.
¶ 44       We find this issue to be moot because it pertains to the valuation of the property in
       determining damages for the Church, an issue that was never reached by the trial court in its
       ruling that the Church was not entitled to indemnity relief under section 21-305 of the Code.
       The trial court, without objections from the parties, bifurcated the trial into two days: the first
       day was the liability phase of the case; and the second day was the damages phase of the
       case. Because the trial court resolved the liability phase of the case by issuing a directed
       finding in favor of the County Treasurer, the second day of trial was never conducted to
       reach the issue of valuation of the property for the purpose of determining damages. Thus,
       regardless of how we resolve the issue of whether the trial court erred in quashing the
       subpoenas served upon Trinh, whose testimony the Church claims was only relevant to the
       valuation of the property, the outcome of this court’s decision in affirming the trial court’s
       ruling on the liability phase of the case would not be affected. Therefore, this issue is moot.
       See id. at 100, 554 N.E.2d at 208 (finding that any issue regarding damages was moot after
       the trial court granted a directed verdict in favor of the defendant); see also Economy Fire
       & Casualty Co. v. Brumfield, 384 Ill. App. 3d 726, 734, 894 N.E.2d 421, 428 (2008) (finding
       that issues of damages were moot where the defendant did not breach its duty to defend the
       plaintiff).
¶ 45       For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 46       Affirmed.




                                                  -13-